Citation Nr: 1433505	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for sacroiliac strain.

2.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy associated with sacroiliac strain for the period prior to May 18, 2011, and higher than 20 percent for the period since.

3.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy associated with sacroiliac strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1941 to August 1947. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A February 2010 rating decision granted an increased rating from 10 to 20 percent for the sacroiliac strain, effective in April 2009, and the Veteran appealed that determination.  During the appeal, in an October 2009 rating decision, an RO decision review officer (DRO) granted service connection for right lower extremity radiculopathy associated with the sacroiliac strain and assigned an initial 10-percent rating, effective in July 2009.  In an August 2011 rating decision, an RO DRO granted service connection for left lower extremity radiculopathy and assigned an initial 10-percent rating, effective in November 2009.  The Veteran appealed both of those determinations.  A February 2014 rating decision granted an increased rating for the right lower extremity from 10 to 20 percent, effective in May 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2013 statement the Veteran reported worsening symptoms and symptoms that were not reported on the most recent VA examinations.  His reports require that he be afforded new VA examinations.  Snuffer v. Gober, 10 Vet App 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records related to the Veteran's low back and lower extremity radiculopathy for the period since July 2012, and any private records related to those disabilities since May 2013.  Obtain any necessary releases from the Veteran in order to obtain the records.

2.  After the above is complete, arrange an examination of the Veteran by an appropriate examiner(s) to determine the current severity of the Veteran's sacroiliac strain and associated lower extremity radiculopathy.  The examiner should review the claims file.

Aside from addressing the range of motion of the thoracolumbar spine, the examiner should specifically address the extent, if any, of functional limitation due to pain/painful motion, weakness, fatigability, incoordination, pain or flare-ups.  

These findings should be portrayed in terms of degrees of additional limitation of thoracolumbar spine motion due to those factors.  These findings are required by VA regulations as interpreted by courts.

The examiner should also report the severity of associated radiculopathy.

The examiner is asked to specifically assess whether the Veteran's reported lower extremity symptoms, combined with the objective findings on clinical examination, meet the regulatory definition of loss of use of an extremity.  The examiner should provide reasons for any opinions.

3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC).

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

